EXHIBIT 10.20(f)

 

AMENDMENT NUMBER FOUR

to the

Master Loan and Security Agreement

Dated as of July 22, 2003

between

AAMES CAPITAL CORPORATION

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

This AMENDMENT NUMBER FOUR is made this 30th day of April, 2004, by and between
AAMES CAPITAL CORPORATION, a California corporation (the “Borrower”) and
CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation (the “Lender”), to
the Master Loan and Security Agreement, dated as of July 22, 2003, by and
between the Borrower and the Lender as amended (the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Loan Agreement.

 

RECITALS

 

WHEREAS, the Borrower has requested and the Lender has agreed to amend the Loan
Agreement to increase the Maximum Credit thereunder from $200,000,000 to
$300,000,000;

 

WHEREAS, the Borrower and the Lender wish to amend the Loan Agreement to permit
the financing of Wet Loans thereunder in accordance with the terms hereof and
the Borrower and the Lender have agreed to make such additional modifications to
the Loan Agreement as more expressly set forth below; and

 

WHEREAS, the Borrower and the Lender have agreed to amend the Loan Agreement as
set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Effective as of April 30, 2004, the definition of “Applicable
Collateral Percentage” in Section 1 of the Loan Agreement is hereby to read in
its entirety as follows:

 

“Applicable Collateral Percentage” shall mean,

 

(i) for the first 180 days following the date such Eligible Mortgage Loan first
becomes subject to the terms of this Agreement, with respect to each Advance:

 

(a) which is secured by Standard Mortgage Loans or Previously Securitized and
Called Mortgage Loans, 99%;

 

(b) which is secured by High LTV Mortgage Loans, 97%; and



--------------------------------------------------------------------------------

(c) which is secured by Wet Loans, (1) for which all Required Documents have not
been delivered for 0 to 7 days, 99%; and (2) for which all Required Documents
have not been delivered for 8 days or more, 0%; and

 

(ii) thereafter, 0%.

 

SECTION 2. Effective as of April 30, 2004, the definition of “Applicable Margin”
in Section 1 of the Loan Agreement is hereby amended to read in its entirety as
follows:

 

“Applicable Margin” shall mean with respect to Advances that are Tranche A
Advances, Tranche B Advances and Tranche C Advances, respectively, and which are
secured by the Mortgage Loans, the applicable rate per annum set forth below for
each day that such Advances shall be so secured:

 

Tranche A Advances

   0.95%

Tranche B Advances

   1.65%

Tranche C Advances

   1.65%

 

SECTION 3. Effective as of April 30, 2004, the definition of “Collateral Value”
in Section 1 is hereby amended by a new subpart (12) following subpart (11) to
read as follows:

 

  (12) which is a Wet Loan and the Collateral Value of such Wet Loan, when added
to the Collateral Value of all other Wet Loans that secure Advances hereunder,
exceeds (a) $90,000,000 during the period including the last three (3) Business
Days of any calendar month through the first seven (7) calendar days of the
following calendar month or (b) $50,000,000 at any other time during each
calendar month.

 

SECTION 4. Effective as of April 30, 2004, the definition of “Eligible Mortgage
Loan” in Section 1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Eligible Mortgage Loan” shall mean a Mortgage Loan secured by a first or second
mortgage lien (as reflected on the Mortgage Loan Data Transmission) on
residential real estate and as to which (i) the representations and warranties
in Section 6.12 and 6.23 and Schedule 1 hereof are correct, (ii) was originated
or acquired by the Borrower in accordance with the Borrower’s or Lender approved
third party’s Underwriting Guidelines and (iii) such other customary criteria
for eligibility determined by the Lender shall have been satisfied.

 

SECTION 5. Effective as of April 30, 2004, the definition of “Maximum Committed
Amount” in Section 1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Maximum Committed Amount” shall mean two hundred million dollars
($200,000,000).

 

-2-



--------------------------------------------------------------------------------

SECTION 6. Effective as of April 30, 2004, the definition of “Maximum Credit” in
Section 1 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:

 

“Maximum Credit” shall mean three hundred million dollars ($300,000,000).

 

SECTION 7. Effective as of April 30, 2004, the definition of “Tranche A
Advances” in Section 1 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Tranche A Advances” shall mean Advances so long as, and to the extent that,
they are secured by Standard Mortgage Loans and Previously Securitized and
Called Mortgage Loans which are not Wet Loans.

 

SECTION 8. Effective as of April 30, 2004, the definition of “Tranche B
Advances” in Section 1 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Tranche B Advances” shall mean Advances so long as, and to the extent that,
they are secured by High LTV Mortgage Loans which are not Wet Loans.

 

SECTION 9. Effective as of April 30, 2004, Section 1 of the Loan Agreement is
hereby amended to include the following definitions, each in the appropriate
location in such Section 1 to reflect proper alphabetical order:

 

“Attorney Bailee Letter” shall have the meaning assigned to such term in the
Custodial Agreement.

 

“Disbursement Account” shall mean the account established by the Lender pursuant
to which funds shall be disbursed to fund any Wet Loan.

 

“Dry Loan” shall mean a first or second lien Mortgage Loan which is underwritten
in accordance with the Underwriting Guidelines which Mortgage File contains all
Required Documents.

 

“Escrow Agreement” shall have the meaning assigned to such term in the Custodial
Agreement.

 

“Insured Closing Letter” shall have the meaning assigned to such term in the
Custodial Agreement.

 

“Rescission” shall mean the right of a Mortgagor to rescind the related Mortgage
Note and related documents pursuant to applicable law.

 

-3-



--------------------------------------------------------------------------------

“Settlement Agent” shall have the meaning assigned to such term in the Custodial
Agreement.

 

“Tranche C Advances” shall mean Advances so long as, and to the extent that,
they are secured by Wet Loans.

 

“Wet Loan” shall mean a wet-funded first or second lien Mortgage Loan which is
underwritten in accordance with the Underwriting Guidelines and does not contain
all of the Required Documents in the Mortgage File, which in order to be deemed
to be an Eligible Mortgage Loan shall have the following additional
characteristics:

 

(a) the proceeds thereof have been funded (or, on the date of the Advance
supported by a Notice of Borrowing and Pledge are being funded) by wire transfer
or cashier’s check, or draft of other form of immediately available funds to the
Settlement Agent for such Wet Loan;

 

(b) the Borrower expects such Wet Loan to close and become a valid lien securing
actual indebtedness by funding to the order of the Mortgagor thereunder;

 

(c) the proceeds thereof have not been returned to the Lender from the
Settlement Agent for such Wet Loan;

 

(d) the Borrower has not learned that such Wet Loan will not be closed and
funded to the order of the Mortgagor; and

 

(e) upon recordation of the related Mortgage such Mortgage Loan will constitute
a first or second lien on the premises described therein.

 

SECTION 10. Effective as of April 30, 2004, Sections 2.03(a) and (b) of the Loan
Agreement are hereby amended to read as follows:

 

2.03 Procedure for Borrowing.

 

(a) Borrowing Procedure for Requesting an Advance. The Borrower may request a
borrowing to be secured by any Mortgage Loans hereunder, on any Business Day
during the period from and including the Effective Date to the Termination Date,
by delivering to the Lender, with a copy to the Custodian, a Mortgage Loan Data
Transmission and an irrevocable Notice of Borrowing and Pledge substantially in
the form of Exhibit D hereto (a “Notice of Borrowing and Pledge”), appropriately
completed, which must be received no later than 5:00 p.m. (eastern time) the
Business Day prior to the requested Funding Date. Such Notice of Borrowing and
Pledge shall clearly indicate those Mortgage Loans that are intended to be Wet
Loans and Dry Loans and include a Mortgage Loan List in respect of the Eligible
Mortgage Loans that the Borrower proposes to pledge to the Lender and to be
included in the Borrowing Base in connection with such borrowing; provided,
however, that Borrower will notify Lender no later than 5:00 p.m. (eastern time)
two Business Days prior to Borrower providing Lender with a Notice of Borrowing
and Pledge, of Borrower’s intent to request an Uncommitted

 

-4-



--------------------------------------------------------------------------------

Advance, to which Lender, at its sole option, must notify Borrower of Lender’s
election not to make such Uncommitted Advance no later than 12:00 p.m. (eastern
time) the following Business Day. The Borrower agrees to immediately report to
the Custodian and the Lender by facsimile transmission within one Business Day
of discovery that any Wet Loans that were previously pledged to the Borrower do
not close for any reason including, but not limited to, a Rescission.

 

(b) Pursuant to the Custodial Agreement, the Custodian shall review any Required
Documents delivered prior to 4:30 p.m. (eastern time) on any Business Day in
time to include the related Mortgage Loans in such Borrowing Base determination
on the same day. Not later than 5:30 p.m. (eastern time) on each Business Day,
the Custodian shall deliver to the Lender, via electronic transmission
acceptable to the Lender, the Custodian Loan Transmission and an Exception
Report showing the status of all Mortgage Loans then held by the Custodian,
including but not limited to the Wet Loans and Dry Loans which are subject to
document exceptions, and the time the related Mortgage Loan Documents have been
released pursuant to Section 5(a) or 5(b) of the Custodial Agreement. From time
to time, the Lender shall calculate the Borrowing Base of all Mortgage Loans
that are held by the Custodian and forward to the Borrower by facsimile
transmission a copy of the Borrowing Base Certificate in the form of Exhibit H.
In addition, the Custodian shall deliver to the Lender no later than 4:00 p.m.
(eastern time) by facsimile transmission on each Funding Date, one or more Trust
Receipts (as defined in the Custodial Agreement) relating to either Wet Loans or
Dry Loans. The original copies of such Trust Receipts shall be delivered to
Deutsche Bank Trust Company Americas at 1761 East St. Andrew Place, Santa Ana,
California 92705, Attention: AA030C for the account of Citigroup Global Markets
Realty Corp. (telephone number (714) 247-6000), as agent for the Lender by
overnight delivery using a nationally recognized insured overnight delivery
service.

 

SECTION 11. Effective as of April 30, 2004, the Loan Agreement is hereby amended
by adding the following new sections after Section 6.25:

 

6.26 Insured Closing Letter. As of the date hereof and as of the date of each
delivery of a Wet Loan, the Settlement Agent has obtained an Insured Closing
Letter, closing protection letter or similar authorization letter from a
nationally recognized title insurance company approved by the Lender, copies of
which shall be delivered by the Borrower to the Custodian prior to the Funding
Date.

 

6.27 Escrow Agreement. As of the date hereof and as of the date of each delivery
of a Wet Loan, the Settlement Agent has executed an escrow agreement or letter
stating that in the event of a Rescission or any reason the Mortgage Loan fails
to fund on a given day, the party conducting the closing is holding all funds
which would have been disbursed on behalf of the Mortgagor as agent for and for
the benefit of Lender and such funds shall be redeposited in the Disbursement
Account for the benefit of the Lender not later than one Business Day after the
date of Rescission or other failure of the Mortgage Loan to fund on a given day.

 

SECTION 12. (A) Effective as of April 30, 2004, representation and warranty (z)
of Schedule 1 of the Loan Agreement is hereby amended to read in its entirety as
follows:

 

(pp) Delivery of Mortgage Documents. If the Mortgage Loan is a Dry Loan, all
documents required to be delivered under the related Custodial Agreement
pursuant to Section 2 thereof for each Mortgage Loan have been delivered to the
Custodian. The Borrower or its agents is in possession of a complete, true and
materially accurate Mortgage File in compliance with the Custodial Agreement,
except for such documents the originals of which have been delivered to the
Custodian;

 

-5-



--------------------------------------------------------------------------------

(B) Effective as of April 30, 2004, representation and warranty (yy) of Schedule
1 of the Loan Agreement is hereby amended to read in its entirety as follows:

 

(yy) HOEPA. No Mortgage Loan is subject to the provisions of the Homeownership
and Equity Protection Act of 1994 as amended (“HOEPA”) or any comparable state
or local statutes or regulations, or any other statute or regulation providing
assignee liability or heightened regulatory scrutiny to holders of such mortgage
loans;

 

(C) Effective as of April 30, 2004, representation and warranty (aaa) of
Schedule 1 of the Loan Agreement is hereby amended to read in its entirety as
follows:

 

(aaa) Georgia Mortgage Loans. No Mortgage Loan is secured by real property or
secured by a manufactured home located in the state of Georgia unless (x) such
Mortgage Loan was originated prior to October 1, 2002 or after March 6, 2003, or
(y) the property securing the Mortgage Loan is not, nor will be, occupied by the
Mortgagor as the Mortgagor’s principal dwelling. No Mortgage Loan is a “High
Cost Home Loan” as defined in the Georgia Fair Lending Act, as amended (the
“Georgia Act”) or the New York Banking Law 6-1. Each Mortgage Loan that is a
“Home Loan” under the Georgia Act complies with all applicable provisions of the
Georgia Act. No Mortgage Loan secured by owner occupied real property or an
owner occupied manufactured home located in the State of Georgia was originated
(or modified) on or after October 1, 2002 through and including March 6, 2003;
and

 

SECTION 13. Effective as of April 30, 2004, the Loan Agreement is hereby amended
by replacing Exhibit A with Exhibit A in the form attached hereto as Annex 1.

 

SECTION 14. Effective as of April 30, 2004, the Loan Agreement is hereby amended
by replacing Exhibit D with Exhibit D in the form attached hereto as Annex 2.

 

SECTION 15. Defined Terms. Any terms capitalized but not otherwise defined
herein should have the respective meanings set forth in the Loan Agreement.

 

SECTION 16. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Four need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

-6-



--------------------------------------------------------------------------------

SECTION 17. Representations. In order to induce the Lender to execute and
deliver this Amendment Number Four, the Borrower hereby represents to the Lender
that as of the date hereof, the Borrower is in full compliance with all of the
terms and conditions of the Agreement and no Default or Event of Default has
occurred and is continuing under the Agreement.

 

SECTION 18. Governing Law. This Amendment Number Four shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 and 5- 1402 of the New York General Obligations Law).

 

SECTION 19. Counterparts. This Amendment Number Four may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number Four to be executed and delivered by their duly authorized officers as of
the day and year first above written.

 

AAMES CAPITAL CORPORATION

(Borrower)

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     CITIGROUP GLOBAL MARKETS REALTY CORP (Lender)     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Acknowledged and agreed:

 

AAMES FINANCIAL CORPORATION (Guarantor) By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

Annex 1

 

EXHIBIT A

 

[FORM OF PROMISSORY NOTE]

 

$300,000,000     April 30, 2004         New York, New York

 

FOR VALUE RECEIVED, AAMES CAPITAL CORPORATION a California corporation (the
“Borrower”), hereby promises to pay to the order of CITIGROUP GLOBAL MARKETS
REALTY CORP. (the “Lender”), at the principal office of the Lender at 390
Greenwich Street, 4th Floor, New York, New York 10013, in lawful money of the
United States, and in immediately available funds, the principal sum of THREE
HUNDRED MILLION DOLLARS ($300,000,000) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Advances made by the Lender to the
Borrower under the Loan Agreement), on the dates and in the principal amounts
provided in the Loan Agreement, and to pay interest on the unpaid principal
amount of each such Advance, at such office, in like money and funds, for the
period commencing on the date of such Advance until such Advance shall be paid
in full, at the rates per annum and on the dates provided in the Loan Agreement.

 

The date, amount and interest rate of each Advance made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Advances made by the Lender.

 

This Note is the Note referred to in the Master Loan and Security Agreement
dated as of July 22, 2003 (as amended, supplemented or otherwise modified and in
effect from time to time, the “Loan Agreement”) between the Borrower, and the
Lender, and evidences Advances made by the Lender thereunder. Terms used but not
defined in this Note have the respective meanings assigned to them in the Loan
Agreement.

 

The Borrower agrees to pay all the Lender’s costs of collection and enforcement
(including reasonable attorneys’ fees and disbursements of Lender’s counsel) in
respect of this Note when incurred, including, without limitation, reasonable
attorneys’ fees through appellate proceedings.

 

Notwithstanding the pledge of the Collateral, the Borrower hereby acknowledges,
admits and agrees that the Borrower’s obligations under this Note are recourse
obligations of the Borrower to which the Borrower pledges its full faith and
credit.



--------------------------------------------------------------------------------

The Borrower, and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and (c)
expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrower or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrower, even if the Borrower is not a party to such
agreement; provided, however, that the Lender and the Borrower, by written
agreement between them, may affect the liability of the Borrower.

 

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

 

Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules. The Borrower hereby submits to New York
jurisdiction with respect to any action brought with respect to this Note and
waives any right with respect to the doctrine of forum non conveniens with
respect to such transactions.

 

This Note shall be governed by and construed under the laws of the State of New
York (without reference to choice of law doctrine but with reference to Section
5-1401 and 5-1402 of the New York General Obligations Law, which by its terms
applies to this Note) whose laws the Borrower expressly elects to apply to this
Note. The Borrower agrees that any action or proceeding brought to enforce or
arising out of this Note may be commenced in the Supreme Court of the State of
New York, Borough of Manhattan, or in the District Court of the United States
for the Southern District of New York.

 

AAMES CAPITAL CORPORATION. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

SCHEDULE OF LOANS

 

This Note evidences Advances made under the within-described Loan Agreement to
the Borrower, on the dates, in the principal amounts and bearing interest at the
rates set forth below, and subject to the payments and prepayments of principal
set forth below:

 

Date Made

--------------------------------------------------------------------------------

 

Principal

Amount of Loan

--------------------------------------------------------------------------------

 

Amount Paid

or Prepaid

--------------------------------------------------------------------------------

   Unpaid Principal
Amount


--------------------------------------------------------------------------------

  

Notation

Made by

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Annex 2

 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING AND PLEDGE-ELIGIBLE

MORTGAGE LOANS

 

[insert date]

 

Citigroup Global Markets Realty Corp.

390 Greenwich Street, 4th Floor

New York, New York 10013

Attention:                                                  

 

Notice of Borrowing and Pledge No.

   :                                                             

Name of Subservicer

  

:                                                             

Interest Period

   :                                                             

 

Ladies/Gentlemen:

 

Reference is made to the Master Loan and Security Agreement, dated as of July
22, 2003, as amended (the “Loan Agreement”), between Aames Capital Corporation
(the “Borrower”) and Citigroup Global Markets Realty Corp. (the “Lender”).
Capitalized terms used but not otherwise defined herein shall have the meaning
given them in the Loan Agreement.

 

In accordance with Section 2.03(a) of the Loan Agreement, the undersigned
Borrower hereby requests that you, the Lender, make Advances to us in an
aggregate principal amount of $                             of which
$                             is secured by Wet Loans [ADD WITH RESPECT TO WET
LOANS] [insert requested Advance amount] (such amount representing [insert
number of Mortgage Loans] loans on                                         
[insert requested Funding Date, which in the case of Dry Loans must be at least
two (2) Business Days following the date of the request], in connection with
which we shall pledge to you as Collateral the Mortgage Loans set forth on the
Mortgage Loan Schedule attached hereto.

 

The Borrower hereby certifies, as of such Funding Date, that:

 

(a) no Default or Event of Default has occurred and is continuing on the date
hereof nor will occur after giving effect to such Advance as a result of such
Advance;



--------------------------------------------------------------------------------

(b) each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of such date (in the case of the representations and warranties in
respect of Eligible Mortgage Loans, solely with respect to Eligible Mortgage
Loans being included the Borrowing Base on the Funding Date) as if made on and
as of the date hereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and

 

(c) the Borrower is in compliance with all governmental licenses and
authorizations and is qualified to do business and is in good standing in all
required jurisdictions.

 

                          Very truly yours,

 

[BORROWER] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

Schedule I

to Notice of Borrowing and Pledge

 

[MORTGAGE LOANS PROPOSED TO BE PLEDGED

TO LENDER ON FUNDING DATE

 

[attach Mortgage Loan Schedule]